Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks filed 5/19/21. Claims 1-20 are pending with claims 1 and 10 in independent form.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks on pages 5-7 of the response filed 5/19/21 have overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A method for managing compliance of apparel, the method comprising: receiving an identifier associated with a toe cap for footwear; receiving, via radio frequency, characteristic information associated with the toe cap for footwear, wherein the toe cap comprises an antennae configured to provide a first signal response when the toe cap in functioning properly and to provide a second signal response indicative of a compromised state of a physical characteristic of the toe cap; determining a compliance of the toe cap based at least on the identifier and the characteristic information; and providing a response to a wearer of the footwear based at least upon the determination of the compliance. With respect to claim 10 and all its dependencies, A compliance management system comprising: a memory comprising one or more compliance rules and processor executable instructions; a processor in communication with the memory, the processor configured to: receive an identifier associated with a toe cap for footwear; receive, via radio frequency, characteristic information associated with the toe cap for footwear, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH